Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the preliminary amendment filed on 5/20/19.  As directed by the amendment, claims 1-21 have been canceled and claims 22-39 have been added. Thus, claims 22-39 are pending in the application.
Drawing Objections
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Objections
3.	Claims 27, 34, and 36 are objected to because of the following informalities:  
	Regarding claims 27 and 34, the limitation “cycling the proximal cell and the at least one cell distal to the proximal cell” (ln. 1-2 of both claims) appears as though it should read --wherein the first therapeutic protocol comprises cycling the proximal cell and the at least one cell distal to the proximal cell--.
	Regarding claim 36, the limitation “cycling the first and second cells” (ln. 1) appears as though it should read --wherein the computing device is further configured to cycle the first and second cells--.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 22-23, 28-30, 35, and 37-39 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al (2008/0281240).
	Regarding claim 22, Wright discloses a therapeutic compression system (Fig. 2) comprising: a plurality of independently inflatable cells arranged from a distal cell to a proximal cell (Fig. 2, Cell A to Cell N), wherein the plurality of independently inflatable cells comprises at least one cell distal to the proximal cell (Fig. 2, distal cell A has a plurality of cells N proximal relative to it, with “N” being the most proximal); and a pneumatic compression system operatively coupled to the plurality of independently inflatable cells and comprising: a source of a pressurized fluid to selectively inflate one or more of the plurality of independently inflatable cells (Fig. 2, compression pump 205); a sink to selectively deflate one or more of the plurality of independently inflatable cells (Fig. 2, valve 210 serves as an exhaust valve, where the atmosphere is the “sink;” see [0024]), a manifold configured to be in fluid communication with the source, the sink, and the plurality of independently inflatable cells (Fig. 2, common manifold 230 is connected to the compression pump 205, the atmosphere, and the cells A-N), a plurality of valves operatively coupled to the manifold to selectively inflate, deflate, or maintain some amount of time), and simultaneous deflation of the proximal cell and the at least one cell distal to the proximal cell using the plurality of valves for a second period of time ([0036] discloses simultaneous deflation of all cells 225a-N; see also [0043]. This deflation must occur for some amount of time).
	Regarding claim 23, Wright discloses the at least one cell distal to the proximal cell is not immediately distal to the proximal cell ([0037] discloses that all cells 225a-225N are inflated simultaneously, whereby both the proximal cell and some other cell distal to the proximal cell (but not immediately distal) would be inflated together).
	Regarding claim 28, Wright discloses wherein the at least one cell distal to the proximal cell is different than the distal cell ([0037] discloses cells 225a-225N are not the most distal cell would be inflated simultaneously with the proximal cell).
	Regarding claim 29, Wright discloses a therapeutic compression system (Fig. 2) comprising: a source of a pressurized fluid to selectively inflate one or more of the plurality of independently inflatable cells (Fig. 2, compression pump 205); a sink to selectively deflate one or more of the plurality of independently inflatable cells (Fig. 2, valve 210 serves as an exhaust valve, where the atmosphere is the “sink;” see [0024]), a manifold configured to be in fluid communication with the source, the sink, and the plurality of independently inflatable cells (Fig. 2, common manifold 230 is connected to the compression pump 205, the atmosphere, and the cells A-N), a plurality of valves operatively coupled to the manifold to selectively inflate, deflate, or maintain the pressure of each of the plurality of independently inflatable cells (Fig. 2, valves 225a-225N), and a computing device in operable communication with the source and the plurality of valves (Fig. 2, controller 220), the computing device configured to: provide compression therapy to a user using the plurality of independently inflatable cells according to a plurality of therapeutic protocols, wherein each therapeutic protocol of the plurality of therapeutic protocols comprises an ordered sequence of inflation and deflation of the plurality of independently inflatable cells ([0040]-[0041] discloses that the controller 220 may determine a plurality of different inflation or deflation sequences based on user input), wherein a first therapeutic protocol of the plurality of therapeutic protocols provides: simultaneous inflation of the proximal cell and the at least one cell distal to the proximal cell using the plurality of valves for a first period of time ([0037] discloses simultaneous inflation of all cells 225a-N, which would include simultaneous some amount of time), and simultaneous deflation of the proximal cell and the at least one cell distal to the proximal cell using the plurality of valves for a second period of time ([0036] discloses simultaneous deflation of all cells 225a-N; see also [0043]. This deflation must occur for some amount of time).
	Regarding claim 30, Wright discloses wherein the at least one cell distal to the proximal cell is not immediately distal to the proximal cell ([0037] discloses that all cells 225a-225N are inflated simultaneously, whereby both the proximal cell and some other cell distal to the proximal cell (but not immediately distal) would be inflated together).
	Regarding claim 35, Wright discloses a therapeutic compression system (Fig. 2) comprising: a plurality of independently inflatable cells arranged from a distal end to a proximal end (Fig. 2, Cell A to Cell N) and comprising a first cell and a second cell, wherein the second cell is not immediately distal to the first cell (Fig. 2, distal cell A has a plurality of cells N proximal relative to it, with “N” being the most proximal); and a pneumatic compression system operatively coupled to the plurality of independently inflatable cells and comprising: a source of a pressurized fluid to selectively inflate one or more of the plurality of independently inflatable cells (Fig. 2, compression pump 205); a sink to selectively deflate one or more of the plurality of independently inflatable cells (Fig. 2, valve 210 serves as an exhaust valve, where the atmosphere is the “sink;” see [0024]), a manifold configured to be in fluid communication with the source, the sink, and the plurality of independently inflatable cells (Fig. 2, common manifold 230 is connected to the compression pump 205, the atmosphere, and the cells A-N), a plurality of valves operatively coupled to the manifold to selectively inflate, deflate, or maintain some amount of time), and simultaneously deflate the first and second cells following the expiration of the period of time ([0036] discloses simultaneous deflation of all cells 225a-N, which would occur after some amount of time; see also [0043]).
	Regarding claim 37, Wright discloses wherein the first and second cells are not physically contiguous (Fig. 2, Cell N and Cell A are not physically contiguous if N is 3 or greater).
	Regarding claim 38, Wright discloses wherein the first cell is located at the proximal end of the plurality of independently inflatable cells (Fig. 2, Cell N is located at the proximal end of the plurality of cells).
	Regarding claim 39, Wright discloses wherein the second cell is located between the proximal and distal ends of the plurality of independently inflatable cells (Fig. 2, if N is 4 or greater, the second cell could be Cell B and would be located between the proximal and distal ends while not being immediately distal to cell N).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 24-27, 31, 32-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, as applied to claims 22, 29, and 35, and further in view of Wasserman (6,558,338).
	Regarding claim 24, Wright discloses a plurality of therapeutic protocols ([0041]).
	Wright does not disclose a second therapeutic protocol providing sequential inflation of each of the plurality of independently inflatable cells, one at a time, from the distal cell to the proximal cell.
	However, Wasserman teaches a compression therapy device comprising a plurality of independently inflatable cells (Figs. 1, cells 1-24), wherein the device comprises user input that allows for selection of different therapeutic protocols (col. 4, ln. 1-5) including a “sequential cycle” that inflates cells one at a time from the distal cell to the proximal cell (Fig. 3A) that is effective for opening blockages of the lymphatic system (Col. 3, ln. 60-62).

Regarding claim 25, the modified device of Wright (as modified in the rejection of claim 24) has the computing device as further configured to allow the user to select which of the plurality of therapeutic protocols to be provided to the user (Wasserman, col. 4, ln. 1-5, discloses choosing a protocol for the treatment).
Regarding claim 26, the modified device of Wright (as modified in the rejection of claim 24) has the computing device as further configured to allow the user to modify at least one of the plurality of therapeutic protocols (Wasserman, col. 4, ln. 1-5, discloses modifying the pressure, time, pauses, etc. of a protocol).
Regarding claim 27, Wright does not disclose cycling the proximal cell and the at least one cell distal to the proximal cell between simultaneous inflation and simultaneous deflation.
However, Wasserman additionally teaches performing an inflation-deflation cycles numerous times for effective therapy (Col. 5, ln. 63-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapeutic protocol of Wright to repeat itself many times as taught by Wasserman in order to provide effective treatment and ensure proper clearance of the lymphatic system.
Regarding claim 31, Wright discloses a plurality of therapeutic protocols ([0041]).

	However, Wasserman teaches a compression therapy device comprising a plurality of independently inflatable cells (Figs. 1, cells 1-24), wherein the device comprises user input that allows for selection of different therapeutic protocols (col. 4, ln. 1-5) including a “sequential cycle” that inflates cells one at a time from the distal cell to the proximal cell (Fig. 3A) that is effective for opening blockages of the lymphatic system (Col. 3, ln. 60-62).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wright to have multiple therapeutic protocols that the user may select between including a sequential inflation cycle as taught by Wasserman in order to apply compression in various manners as necessitated by a user’s condition. 
Regarding claim 32, the modified device of Wright (as modified in the rejection of claim 31) has the computing device as further configured to allow the user to select which of the plurality of therapeutic protocols to be provided to the user (Wasserman, col. 4, ln. 1-5, discloses choosing a protocol for the treatment).
Regarding claim 33, the modified device of Wright (as modified in the rejection of claim 31) has the computing device as further configured to allow the user to modify at least one of the plurality of therapeutic protocols (Wasserman, col. 4, ln. 1-5, discloses modifying the pressure, time, pauses, etc. of a protocol).

However, Wasserman additionally teaches performing an inflation-deflation cycles numerous times for effective therapy (Col. 5, ln. 63-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapeutic protocol of Wright to repeat itself many times as taught by Wasserman in order to provide effective treatment and ensure proper clearance of the lymphatic system.
Regarding claim 36, Wright does not disclose cycling the proximal cell and the at least one cell distal to the proximal cell between simultaneous inflation and simultaneous deflation.
However, Wasserman additionally teaches performing an inflation-deflation cycles numerous times for effective therapy (Col. 5, ln. 63-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapeutic protocol of Wright to repeat itself many times as taught by Wasserman in order to provide effective treatment and ensure proper clearance of the lymphatic system.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kovelman et al (2008/0262399) discloses the simultaneous inflation and deflation of a proximal cell and a distal cell of a therapeutic limb compression device.
Neeman et al (5,014681), Bullard et al (4,865,020), and Roth et al (2004/0054306) disclose therapeutic limb compression devices comprising a plurality of individually inflatable cells with selectable inflation/deflation protocols.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.